Citation Nr: 1031543	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  06-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to a higher initial evaluation in excess of 30 
percent for the service-connected posttraumatic stress disorder 
(PTSD) with anxiety and obsessive compulsive disorder (OCD).    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1987 to August 1987, 
including service in South West Asia from January 1991 to May 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The Veteran was scheduled to testify before a Veterans Law Judge 
in a hearing at the RO in December 2007, but he failed to appear.  
Previously, in September 2006, the RO received notice from the 
Veteran that he wished to withdraw his request for a hearing.  
His request for hearing is accordingly deemed to have been 
withdrawn.  See 38 C.F.R. § 20.704(d).  

The issues of service connection for headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran reports having headaches since shortly after his 
period of service in the Southwest Asia theater of operations 
during the Persian Gulf War and he has been diagnosed as having a 
chronic headache disorder of unknown etiology.

CONCLUSION OF LAW

With resolution of all reasonable doubt in the Veteran's favor, 
headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
headaches, which represents a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to notify 
or assist is necessary.

In his statements in support of this claim, the Veteran asserts 
that service connection is warranted for headaches because the 
condition is related to his service in the in the Southwest Asia 
theater of operations during the Persian Gulf War.

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table). 

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  See 38 C.F.R. 
§ 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. at 8-9.  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

The medical evidence shows that the Veteran has been diagnosed on 
numerous occasions as having headaches.  Further, the Board finds 
the Veteran's report of having recurrent headaches since service 
both competent and credible.  In addition, when formally 
evaluated by VA in August 2004, the examiner diagnosed him as 
having headaches with "no cause found."  

In light of the foregoing, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that service connection is 
warranted.  In reaching this conclusion, the Board reiterates 
that the Veteran is competent to report having headaches since 
shortly after service and finds that the August 2004 VA 
examiner's opinion essentially supports his claim.  Under the 
circumstances, the Board finds that the record suggests that the 
Veteran currently has a chronic headache disorder that had its 
onset within the presumptive period and thus, under the 
provisions of 38 C.F.R. § 3.317, service connection is warranted.  


ORDER

Service connection for headaches is granted.


REMAND

The record shows that the Veteran receives regular care for his 
psychiatric disability and records of his treatment, dated since 
April 2007, have not been associated with the claims folder.  
Because records generated by a VA facility that may have an 
impact on the adjudication of a claim are considered 
constructively in VA's possession, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  
Thus, the Board has no discretion and must remand this matter.  

Further, because the most recent VA psychiatric examination was 
conducted in October 2006, after obtaining these outstanding 
records, the Veteran must be afforded a VA psychiatric 
examination.  

Accordingly, the matter is REMANDED for the following action:

1.  The RO records should obtain records 
the Veteran's outstanding VA treatment 
records, dated since April 2007.

2.  The Veteran should then be afforded a 
VA psychiatric examination to determine 
the extent and severity of his PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should report all pertinent 
findings and estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner should set forth a 
complete rationale for all findings and 
conclusions in a legible report.

3.  Then readjudicate the appeal.  If the 
benefit sought on appeal is not granted, 
the RO must issue a supplemental statement 
of the case and the Veteran should be 
given an opportunity to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


